RichardsoN, Judge:
The merchandise which is the subject of this reappraisement appeal consists of birch veneer that was exported from Canada and entered at Cincinnati, Ohio. The appeal was submitted for decision upon a stipulation as follows:
Mb. Tompkins : * * * X offer to stipulate that the merchandise before the court consists of birch veneer exported from Canada on or about February 14, 1960, and that at the time of exportation the export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was the invoiced price, net packed, less 31.35 percent.
Also, I offer to stipulate that the merchandise is not on the final list, T.D. 54521.
Mb. O’Haba: I have discussed the matter with Deputy Appraiser Jedlicka and with his concurrence we so stipulate.
On the agreed facts, I find that export value, as that value is defined in 19 U.S.C.A., section 1401a(b) (section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956), is the proper basis for the determination of the value of said merchandise and that said value is represented by the invoice price, net packed, less 31.35 per centum.
Judgment will be entered accordingly.